Title: From Thomas Jefferson to Daniel Brent, 10 September 1802
From: Jefferson, Thomas
To: Brent, Daniel


          
            Sep. 10. 1802.
          
          Th: Jefferson presents his compliments to mr Daniel Brent and informs him that the blanks for commrs. of bankruptcy were signed, & by the return of the same post, were forwarded either to mr Madison or mr Brent, he rather believes the former. that for Storey is signed & returned by this post to mr Madison for his signature.  the post of the 20th. inst. is the last one by which any thing should be forwarded to me here.
        